Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting mechanism” (claim 8).
“lifting mechanism” (claim 8) did not result in a corresponding structure, which raises a U.S.C. 112(a) and 112(b) rejection as further discussed below. Therefore, “lifting mechanism” (claim) shall be interpreted as comprising any conventional lifter, motor, driver, actuator, or equivalents thereof capable of the function of lifting and moving “the lift pin relative to the substrate holder in a vertical direction.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further claim interpretation is discussed below:
Regarding claim limitation “center member” (claim 1, 4, 5) and “surrounding member” (claims 1-6), “member” is interpreted in light of Merriam-Webster dictionary definition “a part of a whole” and Specification page 11 line 12-34 and Fig. 6. Thus “center member” is interpreted as a center portion or region or section and “surrounding member” is interpreted as a surrounding portion or region or section. Furthermore, limitation “member” is interpreted as including a portion, region, or section and not limited to a discrete or separate element.
Regarding claim 5 limitation "wherein the first surface and the second surface have a curved surface so that a center position of the center member on the first surface in a direction a center position or point of the center member is not in a region of the surrounding member and not in the same position as an end of the surrounding member. See annotated Fig. 3B below. Note: Fig. 3B shows an embodiment with a flat first surface. The dotted line denotes the curved surface of the first surface in the embodiment described in page 8 line 6-10. The star indicates the center position of the curved first surface. The diamond indicates the end position of the curved second surface.

    PNG
    media_image1.png
    810
    835
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 limitation “lifting mechanism” invokes interpretation under U.S.C. 112(f). All recitations of “lifting mechanism” in the Specification (page line 4, page 6 line 18-21, page 9 line 10, page 9 line 28, page 10 line 10) refers to “lifting mechanism 40” without further specifying a specific structure to perform the function of lifting and moving “the lift pin relative to the substrate holder in a vertical direction.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 limitation “lifting mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification does not provide a corresponding structure to “lifting mechanism” to perform the function of lifting and moving “the lift pin relative to the substrate holder in a vertical direction.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, “lifting mechanism” (claim 8) shall be interpreted as comprising any conventional lifter, motor, driver, actuator, or equivalents thereof capable of the function of lifting and moving “the lift pin relative to the substrate holder in a vertical direction.”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, limitation “the surrounding member is an electrical insulating member” is interpreted to mean that the surrounding member comprises an electrical insulating portion, which does not further limit claim 1 which already establishes in the second line of the third paragraph that the “surrounding member…including an electrical insulator.”
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Park et al. (US 2018/0218905 A1 hereinafter “Park”) in view of Sakurai  (US2018/0135166A1) and further substantiated by NPL reference Lewis et al. Hawley’s Condensed Chemical Dictionary 15th edition definition of “Anodic Coating” (hereinafter “Lewis”). 
Regarding claim 1 and 8, Park teaches a lift pin (comprising 122b, Fig. 3B)  to be in contact with a substrate (120, Fig. 3B) having a process-target surface (i.e. upper surface of substrate 120)  and a non-processed surface (i.e. lower or backside surface of substrate 120), the lift pin comprising: 
a center member (comprising head 310 and shaft 304, Fig. 3B, paragraph [0029]) that includes:
a first surface (comprising top surface 312, Fig. 3B, paragraph [0029]) having a first surface roughness and including an electrical insulator (Examiner further explains that since Park discloses that the lift pin 122B comprises anodized aluminum in paragraph [0029] and since Lewis further substantiates that anodizing aluminum creates an oxide film which has good electrical insulating properties, one of ordinary skill in the art would appreciate that top surface 312 would comprise an electrically insulating film layer thus meeting claim 1 and 8 limitations. Examiner further notes that the claim does not specify the first surface “roughness” and one of ordinary skill in the art would appreciate that any surface would have a roughness.); and 
a main body that is an electroconductive member (comprising head 310 and shaft 304 of lift pin 122B, Fig. 3B, paragraph [0029]), the center member facing the non-processed surface of the substrate (at least the top surface 312 of the center member faces the backside or lower surface of substrate 120 as understood from Fig. 3B); 
a surrounding member (comprising insulative coating 318, Fig. 3B, paragraph [0029]) that includes a second surface (comprising side surface 314 and bottom surface 316, Fig. 3B)  and  having a second surface roughness and including an electrical insulator (paragraph [0029] teaches that the insulative coating 318 is “electrically non-conductive” and can comprise ceramics like AlN, Al2O3, Y2O3), the surrounding member surrounding a periphery of the center member (as understood from Fig. 3B), the surrounding member (comprising 318, Fig. 3B) facing the non- processed surface of the substrate (at least a portion of 318 disposed at the top of the side surface 314 of the lift pin 122B is considered to be facing the non-processed surface of substrate (i.e. lower surface of the substrate 120).

    PNG
    media_image2.png
    807
    924
    media_image2.png
    Greyscale

Regarding claim 8 Park further teaches a vacuum processing apparatus (comprising PECVD processing chamber 100, Fig. 1, paragraph [0020]) comprising:
A vacuum chamber (comprising processing chamber walls 102 having processing volume 105 configured to maintain a vacuum/sub-atmospheric pressure, Fig. 1, paragraph [0002][0020]);
a substrate holder (comprising substrate support 118, Fig. 1, paragraph [0022]) having a substrate mounting surface (i.e. a top surface of 118, Fig. 1) on which the substrate (120, Fig. 1) is to be mounted, an opening hole (comprising hole shown but not indicated in Fig. 3B where lift pin 122B is disposed) that opens at the substrate mounting 
the lift pin (comprising 122B, Fig. 1 and 3B) is provided at a position corresponding to the opening hole (comprising hole shown but not indicated in Fig. 3B where lift pin 122B is disposed, claim 1) and is capable of moving up and down in a vertical direction inside the opening hole (paragraph [0022]); 
a high-frequency power supply (comprising RF source 128, Fig. 1) that generates plasma in the vacuum chamber (comprising 102, Fig. 1) (paragraph [0020]); and 
a lifting mechanism (comprising actuator 116, Fig. 1, paragraph [0022]) that moves the lift pin(comprising 122B, Fig. 1)  relative to the substrate holder (comprising 118, Fig. 1) in a vertical direction (i.e. raise and lower).
Regarding claim 1 and 8, Park does not explicitly teach the second surface roughness is smaller than the first surface roughness.
However, Sakurai teaches a lift pin (15, Fig. 3) having different portions (head 15 b, 15 c, 15d, Fig. 3) with different surface roughness (abstract, paragraph [0023], [0044]-[0050]) to prevent/reduce scratches on a substrate (i.e. wafer) back surface and prevent attachment of particles to the substrate (i.e. wafer) surface (paragraph [0048], [0054]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the roughness of the first and second surfaces of the lift pin in view of teachings of Sakurai in the apparatus of Park (and substantiated by Lewis) to enable optimizing/reducing scratches and particles on the substrate surface (Sakurai: paragraph [0054]).
Regarding claim 2
Regarding claim 7, Park in view of Sakurai and substantiated by Lewis teaches all of the limitations of claim 1 as applied above and Park further teaches wherein the first surface (comprising 312, Fig. 3B) and the second surface (comprising at least a top portion of 318 formed on side surface 314 of lift pin 122B, Fig. 3B, paragraph [029]) is contactable (as understood from Fig. 3B) to the non-processed surface of the substrate (i.e. lower surface of substrate 120, Fig. 3B).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Park et al. (US 2018/0218905 A1 hereinafter “Park”) in view of Sakurai (US2018/0135166A1) and further substantiated by NPL reference Lewis et al. Hawley’s Condensed Chemical Dictionary 15th edition definition of “Anodic Coating” (hereinafter “Lewis”) as applied above in claims 1, 2, 7, and 8 and further in view of IDS art Tashiro (JP2014011166A hereinafter referring to ESPACENET English Machine Translation).
Regarding claim 6, Park in view of Sakurai (and substantiated by Lewis) as applied above teaches all of the limitations of claim 1 above including a surrounding member (comprising insulative coating 318, Fig. 3B)
Park further teaches a corner located between an outer surface of the surrounding member and the second surface of the surrounding member (see annotated Fig. 3B of Park below).

    PNG
    media_image3.png
    845
    1002
    media_image3.png
    Greyscale

Park in view of Sakurai (and substantiated by Lewis) as applied above of does not explicitly teach the corner has a curved surface.
However, Tashiro teaches a lift pin (comprising 48, Fig. 10) having rounded or curved corners thus reducing the likeliness of the substrate from being scratched when the substrate is moved up and down (paragraph [0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lift pin such that a corner located between an outer surface of the surrounding member and the second surface of the surrounding member has a curved surface (i.e. provide rounded corners) in view of teachings of Tashiro in the apparatus of Park in 
Claim 1-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Paik (US 2002/0170498 A1) in view of Sakurai (US 2018/0135166A1).
Regarding claim 1 and 8 (see claim interpretation section above regarding “center member” and “surrounding member”), Paik teaches a lift pin (comprising center pin 42, Fig. 10, paragraph [0033]) to be in contact with a substrate (37, Fig. 8) having a process-target surface (i.e. upper surface of substrate 37, Fig. 8) and a non-processed surface (i.e. lower surface of substrate 37, Fig. 8), the lift pin comprising:
 a center member (see annotated Fig. 10 below, “center member” is interpreted as comprising a center region) that includes: a first surface (“first surface” is interpreted broadly as a “first surface region”) having a first surface roughness and including an electrical insulator (comprising 53b, Fig. 10, paragraph [0036], [0040]-[0041])( Examiner further notes that the claim does not specify the first surface roughness and one of ordinary skill in the art would appreciate that any surface would have a roughness); and 
a main body  (see annotated Fig. 10 below, comprising a central portion of 53a and 56) that is an electroconductive (i.e. electrically conductive) member (paragraph [0036]), the center member facing (i.e. disposed towards) the non-processed surface of the substrate (i.e. lower surface of substrate 37, Fig. 8);
a surrounding member (comprising a peripheral portion of 53a and b, Fig. 10, see annotated Fig. 10 below) that includes a second surface (“second surface” is interpreted broadly as “second surface region”) having a second surface roughness and including an electrical insulator (comprising a peripheral portion of insulating segment 53b, Fig. 10), the surrounding member (comprising a peripheral portion of 53a and b, Fig. 10, see annotated Fig. 10 below) surrounding a periphery of the center member (comprising 
See annotated Fig. 10 of Paik below with a comparison to the instant application Fig. 6.

    PNG
    media_image4.png
    780
    1477
    media_image4.png
    Greyscale

Further regarding claim 8, Paik teaches a vacuum processing apparatus (comprising chemical vapor deposition apparatus, Fig. 8, paragraph [0006],[0033]), comprising:
 a vacuum chamber (comprising 50, Fig. 8, paragraph [0033]);
a substrate holder (comprising susceptor 45, Fig. 8, paragraph [0033]) having a substrate mounting surface (i.e. top surface of 45, Fig. 8) on which the substrate (37, Fig. 8) is to be mounted, an opening hole (i.e. hole formed in 45 in which pin 42 is disposed, Fig. 8) that opens at the substrate mounting surface (i.e. top surface of 45, Fig. 8), the substrate holder (comprising 45, Fig. 8) being disposed inside the vacuum chamber (paragraph [0034]); 
the lift pin (comprising 42, Fig. 8) is provided at a position corresponding to the opening hole (as understood from Fig. 8) and is capable of moving up and down (i.e. lifting the substrate, paragraph [0033]) in a vertical direction (i.e. raising) inside the opening hole (paragraph [0035]);
 a high-frequency power supply  (comprising radio frequency voltage source 38, Fig. 8, paragraph [0039]) that generates plasma in the vacuum chamber (paragraph [0034],[0039], [0043]); and
 a lifting mechanism (comprising not shown power driver) that moves the lift pin (42, Fig. 8 and 10) relative to the substrate holder (comprising 45, Fig. 8) in a vertical direction (i.e. raise) (paragraph [0035]).
Regarding claim 1 and 8, Paik does not explicitly teach the second surface roughness is smaller than the first surface roughness.
However, Sakurai teaches a lift pin (15, Fig. 3) having different portions (head 15 b, 15 c, 15d, Fig. 3) with different surface roughness (abstract, paragraph [0023], [0044]-[0050]) to prevent/reduce scratches on a substrate (i.e. wafer) back surface and prevent attachment of particles to the substrate (i.e. wafer) surface (paragraph [0048], [0054]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the roughness of the first and second surfaces of the lift pin in view of teachings of Sakurai in the apparatus of Park (and substantiated by Lewis) to enable optimizing/reducing scratches and particles on the substrate surface (Sakurai: paragraph [0054]).
Regarding claim 2, Paik in view of Sakurai teaches all of the limitations of claim 1 as applied above and Paik further teaches wherein the surrounding member (comprising a peripheral portion of 53a and 53b, see annotated Fig. 10 of Paik above) is an electrical insulating member (“is an electrical insulating member” is interpreted as “comprises an electrical insulating portion”) (paragraph [0040], at least the peripheral portion of insulating segment 
Regarding claim 3, Paik in view of Sakurai teaches all of the limitations of claim 1 as applied above and Paik further teaches wherein the surrounding member (comprising a peripheral portion of 53a and 53b, see annotated Fig. 10 of Paik above) is an electroconductive member (“is an electroconductive member” is interpreted as “comprises an electrically conductive portion”) (paragraph [0040], at least the peripheral portion of conductive segment 53a is an electrically conductive portion of surrounding member which comprises a peripheral portion of 53a and 53b, see annotated Fig. 10 of Paik above).
Regarding claim 4, Paik in view of Sakurai teaches all of the limitations of claim 1 as applied above and Paik further teaches that the center member (comprising center portion of 53a and 53b, see annotated Fig. 10 of Paik above) and the surrounding member (comprising a peripheral portion of 53a and 53b, see annotated Fig. 10 0f Paik above) formed an integrated body formed of an electroconductive member (comprising conductive segment 53a, Fig. 8, paragraph [0040]).
Regarding claim 5, see discussion regarding claim 5 interpretation above in the Claim Interpretation section, Paik in view of Sakurai teaches all of the limitations of claim 1 as applied above and Paik further teaches wherein the first surface (see annotated Fig. 10 of Paik below) and the second surface (see annotated Fig. 10 of Paik below)  have a curved surface (as understood from Fig. 10 of Paik) so that a center position (marked by a star on annotated Fig. 10 of Paik below) of the center member on the first surface in a direction in which the lift pin extends (i.e. vertical direction) is located outside an end position (see annotated Fig. 10 of Paik below) of the surrounding member on the second surface. See annotated Fig. 10 of Paik below and compare to annotated Fig. 3B of instant application above in the claim interpretation section.

    PNG
    media_image5.png
    855
    1044
    media_image5.png
    Greyscale

Regarding claim 7, Paik in view of Sakurai teaches all of the limitations of claim 1 above and Paik further teaches wherein the first surface and second surface is contactable to the non-processed surface of the substrate (i.e. lower surface of 37, Fig. 8) (as understood from Fig. 8 and Fig. 10, the head portion 53 is configured to contact the lower surface of substrate 37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bithell et al. US 4,624,728(
Yudvosky et al. (US 2016/0099166 A1) teaches a lift pin comprising a center member (pin 240, Fig. 7, 11A-11C) and surrounding member (comprising sleeve 210, Fig.7, 11A-11C) (paragraph [0051]-[0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716